DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks

	In response to communications sent April 21, 2021, claim(s) 1-20 is/are pending in this application; of these claim(s) 1, 10, and 14 is/are in independent form.  Claim(s) 1, 8-12, 14, and 19 is/are previously presented; claim(s) 2-7, 13, 15-18, and 20 is/are original.
	
Response to Arguments
Applicant's arguments filed April 21, 2021 have been fully considered but they are not persuasive.
Applicant argues that Applicant’s claims are directed to retrieving search results from a third-party system to set configurations, whereas US 2017/0315789 A1 (“Lam”) teaches the development of workflows using configurations set by a user using a user interface.  While the Examiner agrees that Lam teaches manual user inputs and configurations, the Examiner respectfully disagrees that these elements contradict the rejection.  The Examiner intended to emphasize Lam’s process of using an API call to retrieve the metadata for a dynamic list using a list retriever.  Lam’s teachings of retrieval of metadata using an API is similar to Applicant’s Figure 3 element 345 in which a third-party API is used for retrieval of results.  Furthermore, Lam teaches the user selection of an input parameter after 
Applicant specifically argues that Lam does not teach “an input parameter that is to reference a physical entity or a virtual entity of a datacenter.”  Applicant cites Applicant’s Specification to argue that the input parameter refers to “data that the workflow processes when it starts,” the “name of a virtual machine,” “logical switches,” “virtual routers,” or a “group.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the initial data for starting, names of virtual machines, logical switches, virtual routers, and groups) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Instead of relying on the Applicant’s Specification, the Examiner relies on the broadest reasonable interpretation of the claimed “physical entity or a virtual entity” based on the plain meaning of the terms (in the absence of special definitions in the Specification).  The Examiner argues that the broadest reasonable interpretation is either alternative (“physical” or “virtual”).  Hence, the broadest reasonable interpretation is that a physical or virtual entity is simply an “entity,” because there are no entities that are neither virtual nor physical.  The term “entity” is one of the broadest nouns in the English language according to the 1.  Therefore, an entity of a data a center should be broadly interpreted as any element of a datacenter.  In few of this claim interpretation, the Examiner does not withdraw the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0315789 A1 (“Lam”).

As to claim 1, Lam teaches a non-transitory machine-readable medium having instructions stored thereon which, when executed by a processor (Lam Figure 30: computer), cause the processor to:
(Lam Para [0105]: receive at a graphical user interface), an entry corresponding to a particular workflow object from among a plurality of workflow objects of a datacenter (Lam Para [0108]: a metadata entry associated with the workflow step in the interface definition information), wherein the plurality of workflow objects comprise physical and virtual entities configured within the datacenter (Lam Para [0108]: the workflow objects comprise portions of a physical and virtual workflow application); 
communicate the entry to a third-party system (Lam Para [0108]: a signal list retriever retrieves a list of parameter values based on an identity or address entry);
receive, from the third-party system, search results corresponding to the entry (Lam Para [0109]: retrieve, via an API call, a list of input parameters), wherein the search results include indications of a subset of the plurality of workflow objects of the datacenter (Lam Para [0110]: the result of the API call includes providing a list from the API computer) that each have a threshold correlation with the entry (Lam Para [0110]: the metadata of the address entry is parsed to determine a corresponding API call for the dynamic list, which are indications that have a logical correspondence to the metadata with an all-or-none threshold); 
display, via the interface, a plurality of items respectively corresponding to the subset of the plurality of workflow objects of the search results (Lam Para [0108]: display a plurality of selectable values for an input parameter); 
(Lam Para [0105]: receive a selection of a parameter value); and
designate a workflow object of the subset of the plurality of workflow objects of the search results that corresponds to the selected item as an input parameter  and provide the input parameter the workflow (Lam Para [0104]: designate a workflow step corresponding to the selected input parameter and provide the parameter to the workflow step), wherein the input parameter is to reference a physical entity or a virtual entity of the datacenter (Lam Para [0105]: the input parameter references a phone number parameter value, which is a virtual entity of a datacenter).

As to claim 2, Lam teaches the medium of claim 1, including instructions to execute the workflow using the workflow object that corresponds to the selected item as the input parameter selection (Lam Para [0086]: executing a workflow based on the user-interface interaction, such as a user-interface interaction involving the selection of a parameter in Para [0105])

As to claim 3, Lam teaches the medium of claim 1, including instructions to communicate (Lam Para [0099]: communicate the metadata portion of the desired API object), as the entry, a portion of a name of the desired workflow object (Lam Para [0100]: the metadata entry has a portion of the name as definition information for the corresponding workflow step).

(Lam Para [0099]: communicate the metadata portion of the desired API object), as the entry, a portion of a type of the desired workflow object (Lam Para [0100]: the metadata entry has a portion of the name as a tag for the corresponding workflow step).

As to claim 5, Lam teaches the medium of claim 1, including instructions to communicate (Lam Para [0099]: communicate the metadata portion of the desired API object), as the entry, a portion of an object identifier of the desired workflow object (Lam Para [0100]: the metadata entry has a portion of the name as an alphanumerical identifier for the corresponding workflow step).

As to claim 6, Lam teaches the medium of claim 1, including instructions to communicate a portion of the entry to the third-party system before the entry is completed (Lam Para [0108]: entry portion is incomplete because it is only metadata, and not the complete data).

As to claim 7, Lam teaches the medium of claim 1, including instructions to receive the search results from the third-party system, wherein the search results include results of a distributed full-text search of the datacenter (Lam Para [0071]: the retrieved workflow step includes instructions to retrieve a search query of an external search engine).


display, via the interface (Lam Para [0108]: display a selectable list at the user interface), an item corresponding to a single search result corresponding to the entry (Lam Para [0108]: display at least one selectable item corresponding to the retrieved list corresponding to the metadata in the API call), wherein the single search result comprises the particular workflow object of the datacenter (Lam Para [0110]: the result of the API call includes providing a list from the API computer), and wherein the particular workflow object of the datacenter has a threshold correlation with the entry (Lam Para [0110]: the metadata of the address entry is parsed to determine a corresponding API call for the dynamic list, which are indications that have a logical correspondence to the metadata with an all-or-none threshold); 
receive a selection, via the interface, of the item (Lam Para [0105]: receive a selection of a parameter value); and
designate the particular workflow object of the search results as an input parameter of the workflow (Lam Para [0104]: designate a workflow step corresponding to the selected input parameter and provide the parameter to the workflow step).

As to claim 9, Lam teaches the medium of claim 1, wherein a single search result corresponding to the entry (Lam Para [0108]: display at least one selectable item corresponding to the retrieved list corresponding to the metadata in the API call) is received from the third-party system (Lam Para [0110]: received from the API computer), wherein the single search result (Lam Para [0110]: the result of the API call includes providing a list from the API computer), wherein the particular workflow object of the datacenter has a threshold correlation with the entry (Lam Para [0110]: the metadata of the address entry is parsed to determine a corresponding API call for the dynamic list, which are indications that have a logical correspondence to the metadata with an all-or-none threshold), and wherein the instructions include instructions to designate the particular workflow object of the search results as an input parameter of the workflow responsive to the particular workflow object of the datacenter having the threshold correlation with the entry (Lam Para [0104]: designate a workflow step corresponding to the selected input parameter and provide the parameter to the workflow step with an all-or-none threshold).

As to claim 10, Lam teaches a system (Lam Figure 30: computer), comprising:
a processing resource (Lam Figure 30: computer); and
a memory resource configured to store instructions which, when executed by the processing resource (Lam Figure 30: computer), cause the processing resource to:
provide an interface (Lam Para [0105]: graphical user interface having a particular intended result; note that the intended result carries little patentable weight) to:
receive (Lam Para [0105]: receive at a graphical user interface), via a field of the interface, an entry corresponding to a (Lam Para [0108]: a metadata entry associated with the workflow step in the interface definition information), wherein the plurality of workflow objects comprise physical and virtual entities configured within the data center (Lam Para [0108]: the workflow objects comprise portions of a physical and virtual workflow application); 
communicate the entry to a third-party system (Lam Para [0108]: a signal list retriever retrieves a list of parameter values based on an identity or address entry);
receive, from the third-party system, search results corresponding to the entry (Lam Para [0109]: retrieve, via an API call, a list of input parameters), wherein the search results include indications of a subset of the plurality of workflow objects of the datacenter (Lam Para [0110]: the result of the API call includes providing a list from the API computer) that each have a threshold correlation with the entry (Lam Para [0110]: the metadata of the address entry is parsed to determine a corresponding API call for the dynamic list, which are indications that have a logical correspondence to the metadata with an all-or-none threshold);
display, via a first display element adjacent to the field, a plurality of items respectively corresponding to the subset of the (Lam Para [0108]: display a plurality of selectable values for an input parameter);
determine an occurrence of a first type of interaction, via the interface, with an item of the plurality of items (Lam Para [0105]: receive a selection of a parameter value); and
designate a workflow object of the subset of the plurality of workflow objects of the search results that corresponds to the selected item as an input parameter and provide the input parameter to the workflow (Lam Para [0104]: designate a workflow step corresponding to the selected input parameter and provide the parameter to the workflow step), wherein the input parameter is to reference a physical entity or a virtual entity of the datacenter (Lam Para [0105]: the input parameter references a phone number parameter value, which is a virtual entity of a datacenter).

As to claim 11, Lam teaches the system of claim 10, wherein the interface is configured to display, via a second display element adjacent to the first display element (Lam [0113]: a dynamic list element separate from the input control), information describing a workflow object corresponding to the item of the plurality of items responsive to a determination of an occurrence of a second type of interaction (Lam Para [0106]: dynamically changing workflow information), via the interface, with the item of the plurality of items before the occurrence of the first type of interaction (Lam Para [0091]: determining input parameters to display before the user has completely specified the workflow parameters).

As to claim 12, Lam teaches the system of claim 11, wherein the information describing the workflow object corresponding to the item of the plurality of items (Lam Para [0099]: communicate the metadata portion of the desired API object) includes: a name of the workflow object corresponding to the item of the plurality of items (Lam Para [0100]: the metadata entry has a portion of the name as definition information for the corresponding workflow step); a type of the workflow object corresponding to the item of the plurality of items (Lam Para [0100]: the metadata entry has a portion of the name as a tag for the corresponding workflow step); and a path associated with the workflow object corresponding to the item of the plurality of items (Lam Para [0100]: the metadata entry has a portion of the name as an alphanumerical identifier for the corresponding workflow step).

As to claim 13, Lam teaches the system of claim 10, wherein the interface is configured to:
Display (Lam Para [0108]: display a selectable list at the user interface), via the first display element adjacent to the field (Lam Figure 19), the plurality of items (Lam Para [0108]: display at least one selectable item corresponding to the retrieved list corresponding to the metadata in the API call) respectively corresponding to the subset of the plurality of workflow objects of the search results (Lam Para [0110]: the result of the API call includes providing a list from the API computer) in an order (Lam Para [0068]: the results are arranged according to the structure of the results) based on a respective correlation of each of the subset of the plurality of workflow objects corresponding with the portion of the entry (Lam Para [0110]: the metadata of the address entry is parsed to determine a corresponding API call for the dynamic list, which are indications that have a logical correspondence to the metadata with an all-or-none threshold).


As to claim 14, Lam teaches a method for executing a workflow (Lam Figure 30: computerized method), comprising:
receiving, via an interface associated with creation of a workflow (Lam Para [0105]: receive at a graphical user interface), an entry corresponding to a particular workflow object from among a plurality of workflow objects of a datacenter (Lam Para [0108]: a metadata entry associated with the workflow step in the interface definition information), wherein the plurality of workflow objects comprise physical and virtual entities configured within the datacenter (Lam Para [0108]: the workflow objects comprise portions of a physical and virtual workflow application);
communicating the entry from a plugin associated with the interface to an application programming interface (API) associated with a third-party system (Lam Para [0108]: a signal list retriever retrieves a list of parameter values based on an identity or address entry);
(Lam Para [0109]: retrieve, via an API call, a list of input parameters) from the API associated with the third-party system wherein the search results include indications of a subset of the plurality of workflow objects of the datacenter  (Lam Para [0110]: the result of the API call includes providing a list from the API computer) that each have a threshold correlation with the entry (Lam Para [0110]: the metadata of the address entry is parsed to determine a corresponding API call for the dynamic list, which are indications that have a logical correspondence to the metadata with an all-or-none threshold);
displaying, via the interface, a plurality of items respectively corresponding to the subset of the plurality of workflow objects of the search results (Lam Para [0108]: display a plurality of selectable values for an input parameter);
receiving a selection, via the interface, of an item of the plurality of items (Lam Para [0105]: receive a selection of a parameter value); and
designating a workflow object of the subset of the plurality of workflow objects of the search results that corresponds to the selected item as an input parameter and provide the input parameter to the workflow (Lam Para [0104]: designate a workflow step corresponding to the selected input parameter and provide the parameter to the workflow step), wherein the input parameter is to reference a physical entity or a virtual entity of the datacenter (Lam Para [0105]: the input parameter references a phone number parameter value, which is a virtual entity of a datacenter).

(Lam Para [0110]: the metadata of the address entry is parsed and the corresponding API call for the dynamic list is stored for displaying to the user).

As to claim 16, Lam teaches the method of claim 14, wherein the method includes parsing the search results and storing each of the parsed search results (Lam Para [0110]: the metadata of the address entry is parsed and the corresponding API call for the dynamic list is stored for displaying to the user in a user interface object associated with the API call) in a respective model class object associated with the plugin (Lam Para [0068]: the results are in JSON format for JavaScript).

As to claim 17, Lam teaches the method of claim 16, wherein each model class object includes properties common to each of the search results (Lam Para [0068]: the results are in JSON format for JavaScript containing common interfaces).

As to claim 18, Lam teaches the method of claim 16, wherein the method includes displaying the respective model class objects as the plurality of items (Lam Para [0108]: displaying a trivial model class, a list, as a plurality of selectable values for an input parameter).


receiving the selection, via the interface, of a model class object of the model class objects (Lam Para [0105]: receive a selection of a parameter value); 
designating the selected model class object as the input parameter of the workflow (Lam Para [0104]: designate a workflow step corresponding to the selected input parameter and provide the parameter to the workflow step); and
executing the workflow using the selected model class object as the input parameter (Lam Para [0086]: executing a workflow based on the user-interface interaction, such as a user-interface interaction involving the selection of a parameter in Para [0105]).

As to claim 20, Lam teaches the method of claim 14, wherein the API comprises a representational state transfer API (Lam Para [0086]: wherein the API is a Representational-State-Transfer REST API).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0121611 A1:  “… surfacing contextually relevant content in the workflow of a third party system…”
The following art has previously been made of record:

US 2018/0121026 A1:  API-driven user interface elements for workflow applications.
US 2015/0079960 A1:  reconfiguring a GUI based on API data
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        May 4, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See George A. Miller (1995). WordNet: A Lexical Database for English.
        Communications of the ACM Vol. 38, No. 11: 39-41.
        
        Access the searchable lexicological database at: http://wordnetweb.princeton.edu/perl/webwn